DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record may be seen as Tan (U.S Patent No. 5,529,607 A) and Von Hollen (U.S Publication No. 2016/0310886 A1) and Ando (U.S Patent No. 9,011,582 B2) and Peake (U.S Publication No. 2018/0289992 A1).
Tan discloses an oxygen concentration system, the system comprising a pair of sieve beds (see Fig. 1, adsorption units A and B) with a pressure generator to deliver pressurized gas to the sieve beds (see feedline 2 and Col. 1 lines 60-64 regarding use of blower to pressurize the feed gas) wherein the beds output enriched gas in a pressure swing adsorption (PSA) process (see Col. 1 lines 6-11 and Col. 5 lines 12-17) comprising alternating gas production and purge cycles for each of the sieve beds such that one bed is alternating through gas production while the other is alternating through purge (see Col. 6 lines 61-67, the sieve beds are operated 180 degrees out of phase with one another, such that one is undergoing adsorption while the other bed is undergoing regeneration), as well as a sensor to output signals related to respiration (oxygen sensor D, see Fig. 1 and Col. 7 lines 44-47), a processor (programmable logic controller (PLC) E, see Col. 7 lines 53-64) which causes the valves to control flow into and out of the sieve beds during production and purge based on the output signals (see Col. 7 lines 43-64, based on the oxygen concentration in the waste gas/purge effluent, the PLC sends signals to the various valves 8/10/38/40/34/28/30/16/18/21, etc. to control the gas flow to/from the sieve beds).
However, Tan is silent regarding wherein the control is based on output signals which indicate a volume of enriched gas produced by the sieve bed is different than a volume of enriched gas produced by the other sieve bed. The controller and sensor of Tan is based on the concentration of the waste gas/purge effluent, rather than on the production volume of the enriched gas (see Col. 7 lines 44-64). Furthermore, Tan is silent regarding wherein the indication of differing enriched gas production volume 
Von Hollen (U.S Publication No. 2016/0310886 A1) teaches measuring the concentration of oxygen-enriched gas produced by the sieve beds to control the valves that control gas flow to/from the sieve beds, however, this control is based on the concentration of a combined/equalized gas flow from each of the sieve beds, rather than a comparison in the volumes of enriched gas produced by each of the sieve beds. Ando (U.S Patent No. 9,011,582 B2) and Peake (U.S Publication No. 2018/0289992 A1) similarly fail to teach controlling the purge volumes based on a determination in differing volumes of enriched gas production between the two sieve beds. As such, there is no teaching or suggestion to modify the device of Tan to include determining whether the control of the valves caused a volume of enriched gas produced by one sieve bed to be different than a volume of enriched gas produced by the other sieve bed, and further to determine different purge volumes based on these differing volumes of enriched gas production.
Similar arguments can be made for claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785